ACCEPTED
                                                                                          03-14-00483-CR
                                                                                                 3936630
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     1/28/2015 3:51:18 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                              NO. 03-14-00483-CR

                                                                     FILED IN
                   IN THE COURT OF APPEALS FOR THE 3rd AUSTIN,
                                                       COURT OF APPEALS
                                                               TEXAS
                   THIRD COURT OF APPEALS DISTRICT1/28/2015 3:51:18 PM
                            AUSTIN, TEXAS            JEFFREY D. KYLE
                                                                      Clerk


                               Terry Lynn Stevens

                                        v.

                                The State of Texas


           APPELLANT’S FIRST UNOPPOSED MOTION FOR
         EXTENSION OF TIME TO FILE BRIEF OF APPELLANT

TO THE HONORABLE COURT OF APPEALS:
      Appellant, Terry Lynn Stevens, respectfully presents this first motion to
extend time to file his brief pursuant to TEX. R. APP. P. 10.5(b) and 38.6(d). In
support of his motion, Appellant would show the Court as follows:


                                        I.
      Appellant’s brief is due January 28, 2015.


                                        II.
      Appellant requests additional time to complete the brief.   This extension is
necessary because the following matters have prevented undersigned counsel from
completing the brief:




                                    Page 1 of 7
1. Undersigned counsel has been diligently working but has been unable,
   despite his diligence and best efforts, to complete the brief by the
   deadline.


2. Undersigned counsel is requesting the court to extend the deadline in
   this case to April 28, 2015.


3. Undersigned counsel, a solo practitioner without staff, is appointed to
   represent Appellant.


4. Undersigned counsel has numerous appointed trial and appellate cases
   which have prevented him from working on the brief in this case.
   These cases include the following: The State of Texas vs. Grant
   Wayne Cole, Cause No. 41714, 424th Judicial District of Burnet
   County, Texas; The State of Texas vs. Chasity Hunt, Cause No. 41553,
   424th Judicial District of Burnet County, Texas; The State of Texas vs.
   Jeffery B. Dollar, Cause No. 41727, 424th Judicial District of Burnet
   County, Texas; The State of Texas vs. Jeffery B. Dollar, Cause No.
   41220, 424th Judicial District of Burnet County, Texas; The State of
   Texas vs. Jeffery B. Dollar, Cause No. 41715, 424th Judicial District of
   Burnet County, Texas (counsel has resolved 10 felony and 3
   misdemeanor cases in two counties for this defendant); The State of
   Texas vs. John Martin Blades, Jr., Cause No. 1101, 33rd Judicial

                           Page 2 of 7
District of Blanco County, Texas; The State of Texas vs. Lillian A.
King, Cause No. 5730, 33rd Judicial District of San Saba County
Texas (capital murder case); The State of Texas vs. Jarred R. Reyna,
Cause No. D1-DC-13-202990, 167th Judicial District of Travis
County, Texas (retained felony); The State of Texas vs. Brandi
Haggerton, Cause No. 41290, 424th Judicial District of Burnet
County, Texas; The State of Texas vs. Ron Michael Schlueter, Cause
No. CR-950, 33rd Judicial District of Blanco County, Texas; The State
of Texas vs. Kristi Leonard, Cause No. 1109, 33rd Judicial District of
Blanco County, Texas; State of Texas v. M.F, A Juvenile, Cause No.
JV-00098; In The 33rd District Court of Blanco County Sitting As A
Juvenile Court; State of Texas v. Jordan Waits, Cause No. CR-01063;
In The 424th District Court of Blanco County, Texas (defendant with
mental illness issues); State of Texas v. Timothy Blackard, Cause No.
42386; In The 424th District Court of Burnet County, Texas (required
competency evaluation and hearing); State of Texas v. Timothy Simon,
Cause No. 42908, In The 424th District Court of Burnet County, Texas
(complex    aggravated     sexual      assault   cases   with   extensive
discovery/experts); State of Texas v. Keith Posey, Cause No. 6893, In
The 33rd District Court of Llano County, Texas (retained felony
DWI); State of Texas v. Franklin Ray Greenwood, Jr., Cause No.
40369, In The 33rd District Court of Burnet County, Texas (Agg.
Assault w/Deadly Weapon/bail jumping—on jury track); State of
Texas v. Brian K. Wilson, Cause No. CR-6837, In The 424th District

                         Page 3 of 7
  Court of Llano County, Texas; Jane Allison Hilton, Cause No. CR-
  01195, In The 424th District Court of Blanco County, Texas; State of
  Texas v. Evelyn Clark, Cause No. 43660, 33rd District Court of Burnet
  County, Texas; State of Texas v. Jason Moncovich, Un-Indicted, In
  The 33rd District Court of Burnet County, Texas; State of Texas v.
  Harold Fisher, Un-Indicted, In The 424th District Court of Blanco
  County, Texas (retained felony).


5. Additionally, undersigned counsel has recently completed, or is
  currently working on, appellate briefs in the following appointed
  criminal cases: Alexander Dolan Davis v. The State of Texas, Cause
  No. 03-13-00460-CR, In The Third Court of Appeals—Austin;
  Alexander Dolan Davis v. The State of Texas, Cause No. 03-13-
  00459-CR, In The Third Court of Appeals—Austin; Charles Eugene
  Herfurth v. The State of Texas, Cause No. 03-13-00402-CR, In The
  Third Court of Appeals—Austin; Patrick Edward Davis v. The State
  of Texas, Cause No. 03-13-00456-CR, In The Third Court of
  Appeals—Austin; Cole Lockhart v. The State of Texas, Cause No. 13-
  13-00607-CR, In The Thirteenth Court of Appeals—Corpus
  Christi/Edinburg (brief filed July 13, 2014); Cole Canyon Lockhart v.
  The State of Texas, Cause No. 13-13-00608-CR, In The Thirteenth
  Court of Appeal—Corpus Christi/Edinburg (brief filed July 17, 2014;
  Saul Salinas v. The State of Texas, Cause No. 03-12-00117-CR, In
  The Third Court of Appeals—Austin (brief filed October 21, 2014);

                         Page 4 of 7
             City of Bertram v. Vicki Reinhardt, Cause No. 03-14-00296-CV, In
             The Third Court of Appeals—Austin (retained civil whistleblower
             case); Tommy Lane Waddell v. The State of Texas, Cause No. 13-13-
             00611-CR,     In   The     Thirteenth   Court    of   Appeals—Corpus
             Christi/Edinburg (brief filed 9/22/2014); Kevin Hardin v. State of
             Texas, Cause No. 03-14-00236-CR, Court of Appeals—Austin (brief
             filed January 5, 2015); Brian Taylor v. The State of Texas, Cause No.
             03-14-00173-CR, In The Third Court of Appeals—Austin; Nicole
             Holland v. The State of Texas, Cause No. 03-14-00577-CR, In The
             Third Court of Appeals—Austin.


         6. Additionally, undersigned counsel has had medical issues in the
         month of January that have prevented him from working.


      For these reasons, the undersigned will not be able to complete the
Appellant’s brief by its current due date and respectfully requests that the deadline
for Appellant’s brief be extended ninety days days (to April 28, 2015). This
extension is not sought only for delay, but so that justice can be done.


      WHEREFORE,         PREMISES        CONSIDERED,         Appellant     respectfully
requests that the Court grant this motion for extension of time in which to file his
brief and that the Court grant such other and further relief to which Appellant may
show himself to be justly and equitably entitled.



                                      Page 5 of 7
                                       Respectfully submitted,

                                       /s/ Tracy D. Cluck
                                       ___________________________
                                       TRACY D. CLUCK
                                       Texas Bar No. 00787254
                                       1450 West Hwy. 290, #855
                                       Dripping Springs, Texas 78620
                                       Telephone: (512) 264-999
                                       E-Fax:       (509) 355-1867
                                       tracy@tracyclucklawyer.com

                                       ATTORNEY FOR APPELLANT
                                       TERRY LYNN STEVENS



                      CERTIFICATE OF CONFERENCE

             I hereby certify that Counsel for Appellant has conferred by e-mail
with Gary Bunyard, Assistant District Attorney, who states that he is not opposed
to this motion. This motion is being presented for the court’s consideration.




                                       /s/ Tracy D. Cluck

                                      TRACY D. CLUCK




                         CERTIFICATE OF SERVICE

      I do hereby certify that a true and correct copy of the foregoing document has
been served on the following counsel of record on January 28, 2015:




                                     Page 6 of 7
VIA E-MAIL AND E-SERVE:

Gary Bunyard
gary.bunyard@co.llano.tx.us

Assistant District Attorney
33rd & 424th Judicial Districts

Attorney for Appellee
The State of Texas




                                          /s/ Tracy D. Cluck

                                          TRACY D. CLUCK




                                  Page 7 of 7